Title: Charles Pinckney to Thomas Jefferson, [ca. 10 September 1809]
From: Pinckney, Charles
To: Jefferson, Thomas


          Dear Sir,  ca. 10 Sept. 1809
          I have just received your friendly letter, of the 28th ultimo, & hasten to answer it by the Post which goes tomorrow from Charleston, which place I left yesterday to Spend three, or four days, at this place, four miles distant from thence, for the benefit Of the Sea air, & expect to return on Saturday, when it will be in my Power to write you more fully on the Subject.—
          It is with concern, I inform You, that it is Mr Samuel House, Mrs Trist’s, Brother who died here, & is mentioned in the Paper you inclosed—He caught a Cold in the Spring, which hurried him rapidly into a Consumption; having when in Congress, & in the Convention & indeed Previously, when a very young man been Accustomed to lodge, at his Mother’s, who was one of the kindest Ladies in the World, I contracted a very great esteem, & friendship for her, & her very Worthy, & respectable Daughter, Mrs Trist, which descended as it were, by inheritance, to their Son, & Brother, Mr House, when he came to Settle in this City—When in Town, I frequently Saw him, & hearing he was ill, went, to visit him, where I found him past recovery; he was Attended by Doctor Ramsay, & had every thing done, that Art, or Care Could do for him, but in vain.
          Mr House, had been many Years, in the first Situation, under the Comptroller General, in that department, he was also, a Notary Public, & One, of the Justices of the Quorum for the City—
          What Circumstances he died in, or where his Children are, I do not know, but as Soon, as I return to Town, I will enquire, & write to You,—this will, be in a day, or two—
          I am Pleased to find you, So happy, I am Sure, it must be So; for if Mr Adams, Says, the last eight Years, were the happiest of his life, What must Yours be?
          We are all here looking with Anxiety, to what Mr Jackson will do, but as we have the Same Opinion of our “Pilot” you have, We have no fears—
          A few of us, the Other day, determined to Call a general Meeting of the Citizens of Charleston, & having done So, the federalists, attended it in great Numbers, &, endeavoured to Prevent Our Saying, any thing by moving to Adjourn,—I Opposed it with all my might, taking as my text that this was Of all, the Most Proper time, to approve the President’s Conduct, & Pledge him Our Support, & We Carried it hollow.
          I Sent it to Mr Madison by the Post, when You See him, Please present Me, affectionately to him, it is now 22 Years Since I Saw him, & Nothing but my Daughter’s illness, has Prevented it,—I will thank you also, to present me respectfully, to Mrs Trists, the last time I saw her, was at Our Worthy friends, Colonel Monroe, in 1801, when Govenor of Virginia—he is also in your Neighbourhood, & You will Oblige me, by tendering my respects, & best wishes to him.—
          When You write be So good, as to direct for me in Charleston, & whenever any Political, literary, or Other Subject, Should tempt You, to favour, me with a line, I shall receive it with great pleasure, & pay the utmost Attention to it—
          I am with the most Affectionate respect, & regard, dear Sir, always, Yours Truly,
        